Case 1:98-cr-01023-LAK Document 2191 Filed 08/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

kee Sn Sr ee Se See ce ee ema renee eee ee en ee ue a= ae Ke
UNITED STATES OF AMERICA,
against- 98-cr-1023 (LAK)
MOHAMED RASHED DAOUD AL ‘OWHALI,
Defendant.
eeewrnnrnewn eee eee ees en ewe wee ene eww ewon eee ewe we @ © @ oo ow = xX

MEMORANDUM AND ORDER

Lewis A. KAPLAN, District Judge.

The defendant was convicted of multiple felonies in connection with the 1998
bombings of United States Embassies in East Africa and sentenced principally to a term of life
imprisonment followed by consecutive terms of imprisonment of 10 and 30 years. Dkt. 640. The
judgment was affirmed by the Court of Appeals. Dkt. 744. It again was affirmed by the Court of
Appeals after a remand to consider whether defendant’ s confession was voluntary. Dkt. 1097. His
Section 2255 motion, which was addressed only to one of many counts of conviction. was denied
by this Court last year. Dkt. 2150. Defendant currently is serving his sentencing in the United
States Penitentiary in Marion, Illinois. The matternow is before the Court in regard to arecent letter
from the defendant.

Defendant reports that he now is held in the Special Housing Unit at USP Marion,
that he is on a hunger strike, and that he has been fed involuntarily. He claims that the warden has
failed to notify the Court of the involuntary feeding in alleged violation of the applicable Bureau of
Prisons (“BOP”) Program Statement. He argues also that he on one occasion involuntarily was
“force fed” a nutritional supplement in alleged violation of his claimed religious obligation to fast
on the day in question. The letter expresses doubt as to what if any responsibility this Court has and
does not expressly seek any relief.

First, the BOP Policy Statement with respect to hunger strikes, P5562.05,
differentiates between rules and implementing information. The implementation information to
Section 10c states that the “Warden shall provide prompt notification and any involuntary treatment
under this Program Statement [sic] to the sentencing judge, with an explanation of the background
of and the reasons for the treatment.” The Program Statement is not explicit as to whether this
implementation information is obligatory. In any case, however, no regulation or statute of which
the Court is aware confers upon the sentencing judge any authority to take any action with respect
Case 1:98-cr-01023-LAK Document 2191 Filed 08/26/21 Page 2 of 2

to any failure to notify or any action a warden may take under the Program Statement. |

Second, the defendant retains some rights with respect to the exercise of his religion
while imprisoned. At present, however, the Court has only an unsworn letter that, read generously,
might be interpreted as alleging some violation of that right.

But the bottom line here is straight forward. Any claim that defendant may have with
respect to the matters related in his letter pertains not to the validity of his conviction and continued
incarceration, but to the conditions of his confinement. If defendant has any such legally cognizable
grievance or claim, it is a civil claim against the warden and/or any other allegedly responsible
person(s). No such claim is cognizable as part of this criminal case, which has been fully concluded
save for a pending appeal from the denial of defendant's 2255 motion addressing only one count of
conviction. Accordingly, assuming arguendo that it were permissible to read defendant's letter as
asserting claims along the lines outlined above, it would not properly be before this Court. It
therefore is denied. his ruling is without prejudice to any civil action raising these claims that
defendant may wish to commence in a district court in which personal jurisdiction could be obtained
over the persons against whom the claims were asserted, in this case presumably the United States
District Court for the Southern District of Illinois.

SO ORDERED. ge

Dated: August 26, 2021 / LY

i
Lewis A. Kaplan l,
United States District Jddge

  

 

 

No such obligation is imposed on the warden nor authority conferred on the sentencing
court by the applicable BOP regulation. 28 C.F.R. Part 549, Subpart E.
